Exhibit 10.2(d)

[Form for Directors]

COMPUCREDIT CORPORATION

RESTRICTED STOCK AGREEMENT

PLAN:                 CompuCredit Corporation 2004 Restricted Stock Plan

SHARES OF RESTRICTED STOCK:              Shares

PURCHASE PRICE PER SHARE (IF ANY): $            

EFFECTIVE DATE OF GRANT:             

THIS RESTRICTED STOCK AGREEMENT, made and entered into this      day of
            , 20    , by and between COMPUCREDIT CORPORATION, a Georgia
corporation (“CompuCredit”), and              (the “Grantee”);

WITNESSETH:

WHEREAS, the CompuCredit Corporation 2004 Restricted Stock Plan (the “Plan”) has
been adopted by CompuCredit; and

WHEREAS, Article II of the Plan authorizes the Compensation Committee
(“Committee”) to cause CompuCredit to enter into a written agreement with the
Grantee setting forth the form and the amount of any award and any conditions
and restrictions of the award imposed by the Plan and this Agreement; and

WHEREAS, the Committee desires to make an award to the Grantee consisting of
shares of restricted stock.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, including that provided under any
non-compete or similar agreement, the receipt and sufficiency of which are
hereby acknowledged, CompuCredit and the Grantee hereby agree as follows:

1. General Definitions. Any capitalized terms herein shall have the meaning set
forth in the Plan, and, in addition, for purposes of this Restricted Stock
Agreement, each of the following terms, when used herein, shall have the meaning
set forth below:

(a) “Common Stock” shall mean the common stock of CompuCredit, no par value per
share.

(b) “CompuCredit” shall mean CompuCredit Corporation.

(c) “Fair Market Value” of a share of Common Stock on a specified date shall
mean:

(i) if the Common Stock is then traded on a national securities exchange, the
closing price on such date of a share of the Common Stock as traded on the
largest securities exchange on which it is then traded; or

(ii) if the Common Stock is not then traded on a national securities exchange,
the value determined in good faith by the Committee.

(d) “Restricted Shares” shall mean the number of shares of Common Stock set
forth on page 1 of this Restricted Stock Agreement.

(e) “Vesting Date” shall mean the date that all conditions and restrictions
imposed upon the Restricted Shares granted in accordance with this Restricted
Stock Agreement, including vesting pursuant to Section 3, are completely
satisfied.



--------------------------------------------------------------------------------

(f) “Disability” shall mean (i) a determination that the Grantee is disabled
pursuant to the terms of any long-term disability insurance policy which the
Company has purchased and which covers Grantee; (ii) a reasonable determination
by a reputable, independent, licensed medical doctor selected by the Company
that, due to a mental or physical impairment or disability, Grantee has been
incapable or unable to fully perform the duties performed by him for the Company
immediately prior to such disability for a period of at least 180 days in the
aggregate (although not necessarily consecutively) within any consecutive 365
day period; or (iii) the entry of an order by a court of competent jurisdiction
adjudicating Grantee incompetent to manage his person or property.

2. Grant of Shares. Upon the terms and subject to the conditions and limitations
hereinafter set forth, the Grantee has been awarded the Restricted Shares. Until
the Vesting Date the Restricted Shares shall not be transferable except as
provided in the Plan. Subject to Section 4, after the Vesting Date the
Restricted Shares shall be reissued to the Grantee as unlegended shares of
Common Stock. Until the Vesting Date the Restricted Shares shall be held by
CompuCredit on behalf of the Grantee. Any Restricted Shares that do not or
cannot vest pursuant to Section 3 shall be forfeited to CompuCredit.

3. Vesting. Subject to the terms, conditions, and limitations set forth herein,
the Restricted Shares shall vest in the following amounts on the following dates
(which shall constitute Vesting Dates) provided that the Grantee is either on
the Board of Directors of CompuCredit (or one of its subsidiaries) or a
full-time employee of CompuCredit (or one of its subsidiaries) on the applicable
date:

  

 

        

 

        

 

     

 

In no event shall a fractional share of Common Stock be reissued to Grantee upon
vesting. In the event that Grantee would otherwise be entitled to a fractional
share because of a term, condition or limitation set forth herein, the number of
shares of Common Stock to be reissued upon vesting shall be rounded down to the
nearest whole number and such fractional share shall remain a Restricted Share,
subject to all terms, conditions and limitations set forth herein. In addition,
until the date set forth above, and provided that the Grantee is either on the
Board of Directors of CompuCredit (or one of its subsidiaries) or a full-time
employee of CompuCredit (or one of its subsidiaries) at the time of a “change in
control,” any Restricted Shares that theretofore have not vested shall
immediately vest upon a “change in control.” For these purposes, a “change in
control” shall mean the acquisition of 50% or more of the “beneficial ownership”
of the voting equity securities of CompuCredit (on a fully diluted as-converted
basis) by any person or “group” (with the terms “beneficial ownership” and
“group” having the meaning given to them for purposes of Schedule 13D under the
Securities Exchange Act of 1934) other than (i) Frank J. Hanna, III, David G.
Hanna, their spouses, their descendants and the spouses of their descendants,
(ii) trusts and other entities established generally for the benefit of Frank J.
Hanna, III, David G. Hanna, their spouses, their descendants and the spouses of
their descendants, and/or (iii) charitable trusts, foundations or similar
entities established by any of the foregoing.

Notwithstanding the foregoing, any Restricted Shares that theretofore have not
vested shall immediately vest upon death or Disability of Grantee.

Upon vesting, the Grantee will be responsible for payment of all income and any
other taxes in connection with the vesting of such shares of Common Stock.

4. Transfer Subject to Compliance with Securities Laws. Notwithstanding the
vesting of any Restricted Shares, Grantee shall not be entitled to transfer any
Restricted Shares except in compliance with applicable securities law.

5. No Right to Continued Employment. The grant evidenced hereby does not confer
upon the Grantee the right to continued employment or affiliation with
CompuCredit or any affiliate (including service on the board of directors of
CompuCredit), nor shall it interfere with the right of CompuCredit or any
affiliate to terminate his or her affiliation with CompuCredit at any time.

6. Miscellaneous.

(a) The terms of this Restricted Stock Agreement shall be binding upon and shall
inure to the benefit of any successors or assigns of CompuCredit and of the
Grantee.



--------------------------------------------------------------------------------

(b) The Grantee shall be entitled to vote and to receive dividends with respect
to any Restricted Shares.

(c) This grant has been made pursuant to the Plan and shall be subject to, and
governed by, the terms and provisions thereof. The Grantee hereby agrees to be
bound by all the terms and provisions of the Plan. In the event of any conflict
between the terms of the Plan and this Restricted Stock Agreement, the
provisions of the Plan shall govern.

(d) This Restricted Stock Agreement shall be governed by the laws of the State
of Georgia.

IN WITNESS WHEREOF, CompuCredit and the Grantee have executed this Restricted
Stock Agreement as of the day and year first above written.

 

COMPUCREDIT CORPORATION

By:

 

 

Its:

  Chief Executive Officer

GRANTEE:

 

 